Citation Nr: 0124115	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A June 1977 rating decision denied entitlement to service 
connection for bilateral hearing loss; the veteran did not 
submit a notice of disagreement with this decision within one 
year of notice thereof.  

2.  The June 1977 rating decision which denied the veteran 
entitlement to service connection for bilateral hearing loss 
found that there was no evidence of hearing loss during 
active service.  

3.  The evidence submitted since June 1977 does not contain a 
qualified medical opinion that relates the veteran's current 
hearing loss to active service.  


CONCLUSIONS OF LAW

1.  The June 1977 rating decision which denied the veteran 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

2.  The evidence received since June 1977 is not new and 
material; therefore, the veteran's claim for service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his previously denied claim for 
entitlement to service connection for hearing loss.  He 
argues that his hearing was damaged by noise exposure during 
service.  The veteran also notes that he was treated for an 
ear infection, and believes that this may have caused his 
current hearing loss.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of the VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO contacted the veteran by letters 
in July 1999 and September 1999, and informed him of the type 
of evidence required to reopen his previously denied claim.  
He was also notified of the August 2000 decision to deny his 
request to reopen his claim and provided with his appellate 
rights in a September 2000 letter.  The October 2000 
statement of the case provided the veteran with the laws and 
regulations pertinent to his claim, and with an additional 
explanation as to why his request to reopen had been denied.  
Finally, the April 2001 supplemental statement of the case 
provided the veteran with an explanation for the continued 
denial of his claim.  The Board concludes that the 
discussions of the letters, the statement of the case, and 
the supplemental statement of the case sent to the veteran 
informed him of the manner of evidence required to prevail in 
his claim, and that the VA's notification requirements have 
been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the July 1999 letter to the veteran 
requested that he identify or submit medical evidence of a 
relationship between his current hearing loss and active 
service.  Medical evidence was received from the veteran in 
February 2000.  The veteran has not identified any other post 
service medical records pertinent to his claim.  He has 
argued that his service medical records are incomplete, as he 
believes he was seen on more than two occasions for an ear 
infection.  However, a May 1977 reply to a Request for 
Information from the National Personnel Records Center 
indicates that all available service medical records have 
been forwarded.  A review of these records shows that they 
contain the entrance examination, the discharge examination, 
and treatment records covering the veteran's entire period of 
active service.  There is no indication that any other 
records exist or ever existed.  The veteran has been afforded 
a VA examination of his hearing, in which the examiner 
expressed an opinion regarding the relationship of the 
veteran's hearing loss to active service.  The veteran has 
also been afforded two hearings, including one before the 
undersigned member of the Board.  Therefore, the Board must 
conclude that the duty to assist has been completed.  

In view of the above, the Board finds that a remand would 
serve no useful purpose for this issue.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If other 
organic diseases of the nervous system such as sensorineural 
hearing loss become manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).  The 
Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

The record indicates that entitlement to service connection 
for bilateral hearing loss was previously denied in a June 
1977 rating decision.  The veteran was informed of this 
decision in a June 1977 letter, and provided with his 
appellate rights.  He did not submit a notice of disagreement 
with this decision within one year of receipt of the letter.  
Therefore, the June 1977 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  

At this juncture, the Board notes that the regulations issued 
to implement the VCAA in August 2001 include changes to 
38 C.F.R. § 3.156(a), which is the regulation defining new 
and material evidence.  However, this regulation is effective 
only for claims filed on or after August 29, 2001.  
Therefore, it does not apply in this appeal.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  

The evidence considered by the June 1977 rating decision 
consisted of the veteran's service medical records.  The 
decision noted that hearing tests were normal upon entering 
and leaving service.  The records reflected that the veteran 
was treated in May 1965 and June 1965 for a painful right ear 
that was described as external otitis, but that this was 
considered to be acute and transitory, and the remainder of 
the veteran's records did not contain any findings or 
complaints pertaining to his ears.  The June 1977 notice to 
the veteran indicated that hearing loss was not shown by the 
evidence of record.  

The evidence submitted by the veteran since June 1977 
consists of medical records from his employer received in 
February 2000 that contains the results of hearing tests 
dated from July 1973 to June 1999, the transcript of a 
personal hearing before a hearing officer conducted in 
December 2000, the findings of a VA fee basis examination 
performed in January 2001 with an opinion, an addendum to the 
January 2001 opinion, and the transcript of a hearing 
conducted in July 2001 before the undersigned Board member.  
The Board finds that although all of this evidence is new in 
that it contains information not considered in June 1977, 
none of it is material because it fails to either contain 
either competent evidence of hearing loss in service, or 
competent evidence relating the veteran's current hearing 
loss to service.  

The medical records from the veteran's employer show that 
hearing tests demonstrated that the veteran had bilateral 
hearing loss as defined by 38 C.F.R. § 3.385 as early as July 
1973.  However, this initial examination is dated seven years 
after the veteran's discharge from service, and six years 
after the end of the presumptive period.  Moreover, it does 
not contain a medical opinion relating the hearing loss to 
active service.  Therefore, as this evidence does not purport 
to demonstrate that the hearing loss that developed at that 
time was due to active service, it is not material.  

The January 2001 VA fee basis examination notes that the 
veteran had a history of otitis externa in 1965 during 
military service.  Following examination and testing, the 
diagnosis was bilateral symmetric moderate to severe 
sensorineural hearing loss.  The examiner opined that the 
hearing loss pattern indicated that it was not likely to have 
been caused by noise exposure alone, and is likely not 
representing the veteran's individual innate hearing loss 
pattern.  In addition, this type of hearing loss was not 
caused by an episode of otitis externa because there is no 
residual pathology of the veteran's external ear.  In an 
addendum to the examination report, the examiner attempted to 
clarify his initial opinion by adding that it was his opinion 
the veteran's hearing loss was not likely to have been caused 
by noise exposure in service, and as likely as not caused by 
the episode of otitis media in service.  Instead, the 
examiner opined that the hearing loss pattern represents the 
veteran's individual hearing loss pattern.  The examination 
report and opinion, when read together with the addendum, 
does not represent material evidence because it does not 
relate the veteran's current hearing loss to active service.  

The veteran and his wife offered similar testimony at both 
the December 2000 hearing and the July 2001 hearing.  The 
veteran indicated that he was worked as an electronic devices 
repairman during service.  He stated that he worked in a 
building which often produced loud noises.  He further 
testified that he had fired weapons without hearing 
protection.  He added that he had been seen for ear 
infections on several occasions during service.  The veteran 
stated that while he currently worked in a noisy environment, 
he always used hearing protection, and that the job he had 
held for the first few years after service did not involve 
noise exposure.  However, the veteran said that he was not 
told while being treated for ear infections that he had 
sustained any hearing loss.  He was first seen by a doctor 
for his ears about two and a half years after discharge, but 
he was not told that he had a hearing loss at that time.  At 
the December 2000 hearing, the veteran testified that he was 
first told he had a hearing loss around 1970, but that these 
records were no longer available.  At the July 2001 hearing, 
he stated that he was first made aware of hearing loss in 
1973.  The veteran's wife testified that the veteran had 
profound hearing problems at the time of their marriage in 
1967.  See Transcripts.  

The Board finds that while the testimony presented at the two 
hearings is helpful, it is not material within the meaning of 
the applicable regulations.  The veteran has testified that 
he was first made aware of hearing loss by a doctor somewhere 
between three and seven years after discharge after service.  
He has not indicated that his doctors related the hearing 
loss to active service.  Furthermore, he had added that the 
records of these doctors are no longer available.  The 
veteran contends that he developed his hearing loss due to 
either noise exposure in service or the ear infection treated 
in service, and the veteran's wife has stated that the 
veteran had profound hearing loss shortly after discharge 
from service.  However, neither the veteran or his wife is a 
medical specialist, and they are not qualified to express a 
medical opinion as to when the veteran developed a diagnosis 
of hearing loss, or to relate the veteran's current hearing 
loss to active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Their testimony does not indicate that 
there are any unobtained medical records containing such an 
opinion by a qualified medical specialist. 

As new and material evidence has not been submitted in this 
case, the claim is not reopened, and the previous decisions 
remain final.  No further analysis of the application to 
reopen the claim of service connection for bilateral hearing 
loss is appropriate.  Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991). 


ORDER

The veteran has not submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
bilateral hearing loss; his appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

